                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

    SANDRA CRUZ VARGAS-ALICEA, et al.,

           Plaintiffs,

                    v.                                                   CIVIL NO. 15-1941 (PAD)

    CONTINENTAL CASUALTY COMPANY,
    et al.,

           Defendants.


                                             OPINION AND ORDER

Delgado-Hernández, District Judge.

         Plaintiffs are relatives of the deceased, who fell to the floor from a chair following a dialysis

session in a BMA-Ponce clinic in Ponce, Puerto Rico, after which he was taken to a hospital,

underwent brain surgery for a subdural hematoma, and passed away three (3) days later. They

sued BMA-Ponce and its insurer, Continental Casualty Company, under Puerto Rico law for

damages arising out of the incident (Docket No. 2).1 Before the court are defendants’ “Motion to

Exclude Certain Testimony from Plaintiff’s Expert Witness” (Docket No. 150); “Motion In Limine

to Preclude Certain Statements from Plaintiffs, Plaintiffs’ Counsel, and Plaintiffs’ Witnesses”

(Docket No. 151), and “Motion In Limine to Exclude Photographs” (Docket No. 152). Plaintiffs

opposed the motions (Docket Nos. 154 and 160).

         The court thoroughly examined the parties’ submissions and supporting authorities in light

of the record and heard extensive arguments on the issues raised (Docket No. 167 at p. 2). For the

reasons explained below, the motion to exclude testimony (Docket No. 150) is GRANTED, the


1For background, see, Opinion and Order (Docket No. 39)(denying defendants’ motion to dismiss for failure to state a claim),
Report and Recommendation (“R&R”)(recommending that defendants’ motion for summary judgment be denied)(Docket No. 104),
and Memorandum and Order (adopting R&R)(Docket No. 137).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 2


motion to preclude statements (Docket No. 151) is GRANTED IN PART and the motion to exclude

photographs (Docket No. 152) is DENIED WITHOUT PREJUDICE.

     I.        EXCLUSION OF TESTIMONY FROM PLAINTIFF’S EXPERT WITNESS

          Plaintiffs retained Dr. Julio Benabe as an expert witness. Dr. Benabe prepared a report and

was deposed. Defendants assert Dr. Benabe’s testimony should be limited to the matters contained

in the report, and that any testimony regarding opinions or subjects not included or mentioned in

his expert report, even if discussed during the deposition, should be excluded from trial as a

violation of Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure (Docket No. 150 at p. 1). To

this end, they state Dr. Benabe should not be allowed to testify as an expert on the applicable

standard of care, the fall prevention measures that plaintiffs allege BMA-Ponce should have taken,

a paper that the nurse attending the deceased discarded on June 3, 2013, the treatment the deceased

received in the hospital, the cause of death and its alleged causal relation to the fall. Id.

    A. Standard of Care.

          To prevail in the case, plaintiffs bear the burden of establishing by a preponderance of the

evidence: (1) the duty that as a health-care facility, BMA-Ponce owed to the deceased; (2) an act

or omission transgressing that duty; and (3) a sufficient causal nexus between the breach and the

harm.      See, Rivera v. Turabo Medical Center Partnership, 415 F.3d 162, 167 (1st Cir.

2005)(identifying elements of action). Along this line, Puerto Rico holds health care professionals

to a national standard of care. See, Cortes-Irizarry v. Corporación Insular de Seguros, 111 F.3d

184, 190 (1st Cir. 1997)(stating standard).                      Given that medical knowledge is critical to

demonstrating the parameters of a health-care provider’s duty, the minimum standard of acceptable

care is almost always a matter of informed opinion. See, Rolón-Alvarado v. San Juan, 1 F.3d 74,

78 (1st Cir. 1993)(so recognizing).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 3


          Dr. Benabe’s report fails to identify the national standard of care, stating instead what

BMA-Ponce should have done (Docket No. 53-8 at p. 4). The mere fact that an expert might have

selected a particular approach or method of treatment does not, without more, establish that a

different approach or method, even if unsuccessful, fell short of the duty owed. See, Rolón-

Alvarado, 1 F.3d at 78 (articulating proposition); Meek v. Shepard, 484 A.2d 579, 581 (D.C.

1984)(rejecting testimony of expert who stated what he would do under similar circumstances

rather than describe national standard of care by which the defendant’s actions could be measured).

Professional standards require normative judgments, not merely proof that a better way to treat a

particular patient could have been devised. See, Rolón-Alvarado, 1 F.3d at 78 (so noting).

          Within this framework, the expert must establish that the standard of care he identifies or

refers to is followed nationally through: (1) discussion of the described course of treatment among

practitioners outside of Puerto Rico such as at conventions, meetings or seminars; (2) presentation

of relevant data like published protocols and standards; or (3) reliance on peer-reviewed literature

(i.e. journals, textbooks, and treatises). See, Porter v. McHug, 850 F.Supp.2d 264, 268 (D.D.C.

2012)(discussing topic); Hawes v. Chua, 769 A.2d 797, 806-808 (D.C. 2001)(examining

proposition and collecting cases). Dr. Benabe’s report is silent on these parameters.2 And while

his report mentions publications in a footnote, it does not relate the content of those publications

to whether the relevant course of treatment is followed nationally as required by law. See, Baker

v. Chevron USA, 680 F.Supp.2d 865, 878 (S.D. Ohio 2010)(concluding that expert report was




2 Allusion to primum non nocere, or “first, do no harm,” does not establish a sufficient standard of care. See, Casillas-Sánchez v.
Ryder Memorial Hosp., 14 F.Supp.2d 22, 25 & n.2 (D. P. R. 2014)(so recognizing). That principle relays nothing more than every
physician’s Hypocratic Oath, “which, as we all know, is the foundation of medical ethics.” Id. (citations omitted). But it is not,
standing alone, an established standard of care to sustain a tort action under Puerto Rico law. Id.
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 4


inadequate in part because expert made no effort to connect the medical literature to expert’s

opinions). 3

     B. Fall Prevention Measures.

          Plaintiffs allege that BMA-Ponce failed to take sufficient fall prevention measures (Docket

No. 25 at pp. 5-6). Defendants contend Dr. Benabe’s report does not explain what those measures

were or how they reflect a national standard of care (Docket No.150 at pp. 6-7). The report states

the deceased should not have been allowed to stand and walk without assistance from dialysis

personnel until it was assured and documented that his blood pressures were stable and he was

able to ambulate without assistance (Docket No. 53-8 at p. 4). Even though the statement is

sufficiently precise, it does not link the expert’s opinion to a national standard of care. An expert’s

educational and professional background is insufficient to demonstrate that he is familiar with that




3 See also, Strickland v. Pinder, 899 A.2d 770, 774 (D.C. 2006)(expert’s testimony insufficient to establish national standard of
care, as he stated “that his opinion was what other similarly trained doctors would have done under similar circumstances or that it
was the standard of care [of] what doctors do in hospitals around the country” without linking the testimony to any certification
process, current literature, conference or discussion with other knowledgeable professionals outside of the District of Columbia,
where the events occurred). Compare with, Snyder v. George Wash. Univ., 890 A.2d 237, 246 (D.C. 2006)(expert’s reference to
conferences with College of Surgeons, surgeon certification commissions, relevant scholarly literature that expert made an effort
to keep current with, hospital staff and national surgical society meetings, as sources sufficient to establish that expert’s testimony
was not based on a personal opinion but on a national standard), and Cárdenas v. Muangman, 998 A.2d 303, 310, 311 (D.C.
2010)(expert’s testimony met the minimum requirements to establish national standard where he explained that his opinion was
based on his familiarity with medical literature, national in scope, including Obstetrics & Gynecology, the official publication of
the American College of Obstetricians and Gynecologists (ACOG), the American Journal of Obstetrics and Gynecology and
various textbooks containing sections on second trimester abortions; speakers from over the country, including California, Michigan
and New York who came to grand rounds at the Medical College of Virginia, where the expert was on the faculty; attendance at
national meetings, including repeated attendance at the annual ACOG meeting, and while attending these meetings, he had
discussed second trimester abortions with other physicians from various areas of the country).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 5


standard. 4 See, Strickland, 899 A.2d at 774 (addressing expert opinion’s insufficiency).5

     C. Other Omissions

          Defendants point out additional omissions on Dr. Benabe’s report. First, after the decedent

fell, Nurse Ramos wrote down some notes about the deceased’s post-fall condition, which she later

included in a written statement. Once she copied the information in her written statement, she

discarded the paper she wrote the notes on. But Dr. Benabe’s report does not mention or discuss

the discarded paper (Docket No. 150 at p. 8). Second, the report lacks an opinion as to the propriety

of treatment received by the deceased in the hospital, even though it includes an overview of what

happened to him after he was taken from BMA-Ponce’s facility to the hospital (Docket No. 53-8

at p. 3). Third, the report does not include an opinion regarding the cause of death or a link between

the deceased’s fall and his passing (Docket No. 53-8 at pp. 3-4).




4 During the deposition Dr. Benabe was asked if as an educator at the Puerto Rico Medical Center he had taught patients about
safety precautions at medical facilities, and he responded “no” (Docket No. 74-4 at p. 32). As for publications, he was asked how
many of the publications he listed are related to dialysis patients. Id. He answered “I don’t know. I don’t know. I would have to
go over them and see which ones are. There’s a chapter that has to do with chronic kidney disease, particularly complications
associated with patients on dialysis. But as far as I recall, that’s the only one. My main area of interest and involvement has been
hypertension, progression of kidney disease, electrolyte disorders. That’s what you will see reflected here in the … Bibliography.”
Id. To the question how many of the publications are related to safety precautions at health care facilities, he said, “Directly? None.
Indirectly, what common sense should dictate, once you know what’s happening in the patients. Id. at 33-34. The testimony is
inadequate to show national standard of care.
5 Nurse María Ramos was with the decedent when he fell. As for the standard of care owed by nurses, the Puerto Rico Supreme
Court has held that a nurse must use a degree of reasonable care to avoid causing unnecessary harm to the patient, such degree of
care being equal to the degree of care exercised by other nurses in the locality or similar localities. See, Pages-Ramírez v. Hospital
Español Auxilio Mutuo, 547 F.Supp.2d 141, 149 (D.P.R. 2008)(identifying standard of care)(citing Blas Toledo v. Hospital Nuestra
Señora de la Guadalupe, 146 D.P.R. 267, 307 (1998)). Dr. Benabe’s report does not address this standard. Compare with, Sanders
v. U.S., 572 F.Supp.2d 194, 197-198 (D.D.C. 2008)(reliance by experts in fields of nursing-home management and nursing on the
Joint Commission for the Accreditation of Health Care Organization’s national standards for nursing care that an organization like
defendant’s had to follow in order to be accredited considered sufficient to establish national standard of care applicable to the
case) as opposed to Toy v. District of Columbia, 549 A.2d 1, 7-8 (D.C. 1988)(noting that plaintiff’s expert in a suicide case did not
provide any basis for his opinion that national standards required the defendant to have oxygen and other emergency equipment
available at its Traffic Division; he did not refer to written standards or authorities as support for his opinion, and albeit he named
one instance of a police department with emergency equipment, he failed to state how many police departments had this type of
emergency equipment to properly establish a national standard), and District of Columbia v. Moreno, 647 A.2d 396, 400 (D.C.
1994)(expert’s opinion insufficient due to failure to provide information regarding comparable facilities).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 6


     D. Report’s Deficiencies

          Rule 26(a)(2)(B) requires expert witnesses to provide a written report that, among other

things, contains: (1) a complete statement of all opinions the witness will express and the basis and

reasons for them; and (2) the facts or data the witness considered in forming the opinion(s). The

report “must be complete such that opposing counsel is not forced to depose an expert in order to

avoid an ambush at trial,” and “sufficiently complete so as to shorten or decrease the need for

expert depositions and thus to conserve judicial resources.” R.C. Olmstead v. CU Interface, 606

F.3d 262, 271 (6th Cir. 2010); Sylla-Sawdon v. Uniroyal, 47 F.R.D. 277, 284 (8th Cir.), cert. denied

516 U.S. 822 (1995)(examining topic). Dr. Benabe’s report falls short in: (1) not having (i)

identified the national standard of care by which to measure BMA-Ponce’s conduct: (ii) linked

what it characterizes as fall prevention measures to that standard; and (2) omitting discussion of

the paper that Nurse Ramos discarded.6

          Plaintiffs argue there is nothing wrong with Dr. Benabe’s report because it did not have to

use “magic words;” reports do not have to replicate every word that the expert might say on the

stand; and experts may supplement, elaborate upon, and explain their reports in oral testimony

(Docket No.160 at pp. 1-2). This is true, as far as it goes.7 However, it does not justify bypassing

the requirements of Rule 26. Expert reports delimit what the expert may say during trial. See,


6 In his deposition, Dr. Benabe was asked whether his report contained all his opinions in relation to this case (Docket No. 74-4 at
p. 34). He answered: “I guess so.” Id. The report lacks opinions on the adequacy of treatment in the hospital and the cause of
death, although in the deposition Dr. Benabe stated he was not offering opinions on the hospital treatment. Id. at p. 115. Likewise,
he said he did not state in his report that the deceased passed away due to his injuries from the fall, because he thought “it’s
obvious.” Id. at p. 126.
7 See, Gay v. Stonebridge Life Ins. Co., 680 F.3d 58, 63-64 (1st Cir. 2011)(rejecting plaintiff’s argument that expert witness
exceeded the bounds of his report when he testified that the deceased’s skull fracture was not a major cause of her death, as report
stated that the deceased suffered a cerebral hemorrhage which led to unconsciousness and that this event led to a fall with head
injury, hence while the expert used different words at trial, his testimony therein was a reasonable elaboration of the opinion
disclosed in the report that the amount of bleeding described seemed out of proportion to that which would be expected on the basis
of trauma alone).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 7


Meyer v. Bodum, 715 F.Supp.2d 827, 830 (N.D. Ill. 2010)(“Both the language and the structure of

the operative rules call for opinion witnesses’ reports to be self-contained”); Medtronic Inc. v.

Guidant Corp., 2004 WL 5501181, *1 (D.Del. Oct. 6, 2004)(granting motion in limine to confine

expert witness’ testimony to opinions expressed in expert’s report). Therefore, Dr. Benabe’s report

lacks a complete statement of all opinions the expert witness would be expressing at trial and the

basis and reasons for them in violation of Rule 26(a)(2)(B) and (e)(2).8

     E. Consequence

          Rule 37(c)(1) operates as an enforcement mechanism for Rule 26(a)(2), providing that

when a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, hearing, or

at a trial, unless the failure was substantially justified or is harmless. See, Peña-Crespo v. Puerto

Rico, 408 F.3d 10, 12-13 (1st Cir. 2005)(sustaining decision to prohibit expert witness from

testifying at trial in part due to failure to provide a report that satisfied the requirements of Rule

26(a)(2)(B), as exclusion is a standard sanction for violation of duty to disclose under Rule 26).

The burden of establishing that a failure to disclose was substantially justified or harmless rests on

the potentially sanctioned party. See, Wilson v. Bradlees of New England, 250 F.3d 10, 21 (1st

Cir. 2001)(applying formulation).

          Plaintiffs offer no justification, much less substantial justification for having produced a

report without opinions sufficient to gain access to trial. Instead, they essentially argue that any



8 Plaintiffs argue this case is no different than Casillas-Sánchez, 14 F.Supp.3d at 24, where the district court rejected the defendants’
claim that plaintiffs’ expert did not testify as to the proper standard of care applicable to the codefendant physician’s treatment of
the deceased (Docket No. 160 at pp, 4-5). That case does not help plaintiffs, as the defendants in Casillas-Sánchez did not challenge
the extent to which the standard that plaintiffs’ expert witness testified about reflected a national standard. Correspondingly, the
district court did not have occasion to analyze the problem by examining sources of information that would confirm that the expert
had relied upon a national standard of care.
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 8


omission is harmless (Docket No. 160 at pp. 5, 7). They state defendants had the opportunity to

scrutinize Dr. Benabe’s report and extensively depose him, and should not be heard to complain

about the completeness of this expert disclosures because they chose not to use their full Rule

30(d)(1) hours; could have left Dr. Benabe’s deposition open and continued it on a later date but

did not seek to do so; and never requested an extension of discovery. Id.

         In general, Rule 26(a)(2) does not allow parties to cure deficient expert reports through

later deposition testimony. See, Ciomer v. Coop. Plus, 527 F.3d 635, 642 (7th Cir. 2008)

(articulating principle). The purpose of Rule 26(a)(2) is to provide notice to opposing counsel –

before the deposition – as to what the expert witness will testify, and this purpose would be

undermined if parties were allowed to cure deficient reports with later deposition testimony. Id.

Allowing parties to cure a deficient report with later depositions would further undermine a

primary goal of Rule 26(a)(2): “to shorten or decrease the need for expert depositions.” Id. The

parties need for expert depositions would increase if they could use deposition testimony to

provide information that should have been initially included in the Rule 26(a)(2) report. Id.

         In line with these principles, courts may confine expert witnesses to testifying about the

opinions that are contained within their original report. See, Ciomer, 527 F.3d at 642 (rejecting

attempt to cure deficiencies in report by filing in court a transcript of the expert’s deposition);

Scholl v. Pateder, 2011 WL 3684779, *3 (D.Colo. Aug. 22, 2011)(excluding from trial opinions

disclosed during deposition but not previously included in the expert’s report); Honeywell Intern.,

Inc. v. Universal Avionics, 289 F.Supp.2d 493, 500 (D.Del. 2003)(excluding testimony about

doctrine of equivalents because it was not contained in expert report).

         All things considered, exclusion is apt in this case taking into account the persuasive value

of the authorities cited above in light of the record at hand. As indicated, plaintiffs could not justify
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 9


the expert’s report’s deficiencies. Defendants have complained that the report’s omissions

interfered with their interest in being adequately prepared to confront the expert during the

deposition with the information he omitted from his report. Plaintiffs’ opposition to defendants’

motion in limine does not expressly claim they would be harmed by granting of defendants’

request. In the court-approved pretrial conference report they reserved the right to call defendants’

expert witness as their witness. To reopen discovery at this juncture would unnecessarily interfere

with the court’s case management. In consequence, Dr. Benabe is precluded from providing expert

opinion during trial on the standard of care, fall prevention measures, the paper that Nurse Ramos

discarded, the propriety of treatment in the hospital, and the cause of death. See, Chapman v.

Labone, 460 F.Supp.2d 989, 998 (S.D. Iowa 2006)(striking paragraphs in expert’s affidavit

because they expressed an opinion not contained in expert’s report); Moore North America v. Poser

Business Forms, 2001 WL 253117, *7 (D. Del. March 8, 2001)(limiting expert witnesses’

testimony at trial to the information contained in their expert reports).

                            II.       MOTION TO PRECLUDE STATEMENTS

         Defendants request an order to preclude plaintiffs from mentioning to the jury: (1) the fact

that BMA-Ponce is insured or may have insurance coverage regarding the liability claims in this

case; (2) to place itself in plaintiffs’ shoes (“Golden Rule”); (3) the length of time required to bring

this matter to trial; (4) that plaintiffs must pay attorney’s fees and expenses out of any award or

verdict; (5) defendants’ corporate wealth and financial disparities between the parties (Docket No.

151 at pp. 1-3). Plaintiffs represent they do not anticipate telling the jury anything about the length

of time this case has been litigated, what is their fee arrangements with counsel, or that the jury

should find against the defendants because they are large corporations (Docket No. 154 at pp. 4-

5). They argue that any ruling on Golden Rule should be postponed until trial, and resolved if
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 10


needed at that juncture, and state the existence of an insurance carrier cannot be withheld from the

jury because there is a direct-action statute in Puerto Rico. Id. at pp. 2-4.

     A. Golden Rule

          A “Golden Rule” argument asks jurors to place themselves in the position of a party. See,

Grandfield v. CSX, 597 F.3d 474, 491 (1st Cir. 2010)(addressing topic).9 The argument has been

universally condemned because it encourages the jury to depart from neutrality and to decide the

case on the basis of personal interest and bias rather than on the evidence. Id. As such, it shall not

be used here.10

     B. Insurance

          Rule 411 of the Federal Rules of Evidence provides that the fact that a person was or was

not insured against liability is inadmissible to establish negligence or wrongful conduct by the

individual.11 It is designed to minimize unfair prejudice related to the consideration of liability

insurance for, on the one hand, the probative value of liability insurance is exceedingly low

concerning issues of liability, and on the other hand, the risks of prejudice are extremely high. See,

Stephen A. Saltzburg, Michael M. Martin & Daniel Capra, 2 Federal Rules of Evidence Manual



9 The term “Golden Rule” finds its origin in the New Testament. See, Jacob A. Stein, Closing Arguments (2018-2019 ed.), § 1.83
& n.1 (so noting); Thomas Morawetz, “Efficiency, Morality, and Rights: The Significance of ‘Cleaning Up’,” 10 Harv. J. L. &
Public Policy 433, 441 & n.31 (1987)(same). In this connection, see, Luke 6:31 (“And as ye would that men should do to you, do
ye also to them likewise”) and Mathew 7:12 (“Therefore all things whatsoever ye would that men should do to you, do ye even so
to them: for this is the law and the prophets”).
10Delaying a ruling on this issue would not promote the objectives set in Rule 1 of the Federal Rules of Civil Procedure. By
contrast, a ruling now serves to better assist the parties prepare for trial.
11Nevertheless, it permits evidence of insurance where it is offered to prove some other fact, such as agency, ownership or control,
or to establish the bias or prejudice of a witness, subject to balancing under Rule 403 of the Federal Rules of Evidence. See,
Pinkham v. Burgess, 933 F.2d 1066, 1072 (1st Cir. 1991)(“In determining whether to admit or exclude evidence about insurance
that is offered for a purpose other than to prove a party acted negligently, the district court must apply the principles of Fed.R.Evid.
403”); Granberry v. O’Barr, 866 F.2d 112, 114 (5th Cir. 1988) (sustaining ban on cross-examining eyewitness regarding his
employment with defendant’s liability carrier as trial court balanced relevance under Rule 411 and unfair prejudice under Rule
403).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 11


(2015), Sec. 411.02, pp. 411-2 to 411-3 (discussing topic); Michael H. Graham, 3 Handbook of

Federal Evidence (8th Ed.), Sec. 411.1, p. 1037 (same). 12 In addition, it promotes a general public

policy of favoring insurance coverage, as both insurers and insured are encouraged to enter into

contracts of insurance with the implied promise that they will not, as a result of their forethought,

be subject to an inference of carelessness. See, 2 Weinstein’s Federal Evidence; Sec. 411.03 (1),

p. 411-5 (examining provision). In all, it reflects the almost uniform historical practice of Federal

and State courts. Id. at Sec. 411.03 (1), p. 411-4 (so noting); Briscoe v. Stewart, 423 So.2d 1198,

1201 (La. App. 4th Cir. 1982)(“the majority of … States have decided that evidence which informs

the jury that the defendant is insured shall be generally inadmissible”). Thus, its text and its

underlying policy strongly counsel against mentioning the fact of insurance to the jury.

          However, Puerto Rico is a direct-action jurisdiction.13 Section 20.030(1) of the Puerto Rico

Insurance Code provides that “any individual sustaining damages and losses shall have, at his

option, a direct action against the insurer under the terms and limitations of the policy, which action

he may exercise against the insurer only or against the insurer and the insured jointly.” P.R. Laws

Ann. tit. 26 § 2003(1). Similarly, Section 20.010 states that the insurer issuing a policy insuring

any person against loss or damage through legal liability “shall become absolutely liable whenever

a loss covered by the policy occurs, and payment of such loss by the insurer to the extent of the

liability therefor under the policy shall not depend upon payment by the insured of or upon any

final judgment against him arising out of such occurrence.” P.R. Laws Ann. tit. 26 § 2001.


12See also, Posttape Associates v. Eastman Kodak Co., 537 F.2d 751, 758 (3d Cir. 1976)(“Knowledge that a party is insured may
… affect a verdict if the jury knows that some of the loss has been paid by insurance or that it would satisfy a judgment against a
defendant”); Tavares v. Michigan Fishing, Inc., 937 F.Supp. 84, 85-86 (D. Mass. 1996)(reference to insurance during trial is unduly
prejudicial and contrary to the public policy against punishing those who insure against risk).
13In a direct-action jurisdiction, an injured person is permitted to sue an insurer directly and usually is also permitted to join the
insured. See, Robert E. Keeton, Alan I. Widiss and James M. Fisher, Insurance Law: A Guide to Fundamental Principles, Legal
Doctrines, and Commercial Practices, West Academic Publishing, p. 849 (2d Ed. 2017)(addressing issue).
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 12


           Pursuant to the Puerto Rico Insurance Law of 1921, as amended by Law No. 19 of 1929,

the insurer could be sued after the plaintiff had obtained a favorable judgment against the insured

or by joining the insurer and insured in the same complaint. See, United States Casualty Co. v.

Corte, 66 P.P.R. 884 (1947)(so noting). Law No. 60 of April 17, 1952, amended the Insurance Law

to authorize filing of a complaint against the insurer without need to include the insured. See,

Pérez v. Maryland Casualty Company, 78 P.P.R. 453 (1955)(examining amendment). The Puerto

Rico Supreme Court explained that the amendment was procedural in nature and did not create an

independent cause of action against the insurer, that is, a separate action against the insurer

different than the action against the insured. Id. at 480-482.

           In 1957, the Puerto Rico Legislature enacted the Insurance Code, Law No. 77 of June 19,

1957, P.R. Laws Ann. tit. 26 § 201 et seq., authorizing, by way of Sections 20.010 and 20.030, a

direct, substantive action against the insurer, independent of the action against the insured. See,

García v. Northern Insurance Co., 92 P.P.R. 236 (1965)(concluding that Sections 20.100 and

20.030 are substantive); Trigo v. The Travelers Insurance Co., 91 P.P.R. 843, 849-852 (1965)

(same); Rodríguez-Díaz v. Sierra Martínez, 717 F.Supp. 27, 31 (D.P.R. 1989)(noting that these

provisions “create a separate and distinct substantive cause of action against insurers”).14



14 As indicated earlier, an insurer’s direct liability
                                                     “is not contingent on payment by the insured or on the issuance of final judgment.”
W Holding Co., Inc. v. Chartis Ins. Company Puerto Rico, 845 F.Supp.2d 422, 427 (D. P. R. 2012). Damages sought in suits
brought under the direct action statute, however, “are the same, are based on the same factual situation and stem from the fault or
negligence of the insured.” Fraticelli v. St. Paul & Marine Ins. Co., 375 F.2d 186, 188 (1st Cir. 1967). Consequently, in Lind
Rodríguez v. Commonwealth, 112 D.P.R. 67, 69-70 (1982), the Puerto Rico Supreme Court expressly held that, while the existence
of the cause of action against the insurer is independent of that against the insured, there must be a cause of action against the
insured. Thus, if there is no cause of action against the insured, the insurer is not liable. Id. at 70. Along the same line, see, Ruiz-
Rodríguez v. Litton Industries Leasing Corp., 574 F.2d 44, 45-46 (1st Cir. 1978)(“… [W]e have characterized the direct action
statute as creating ‘a separate cause of action’ against the insurer … But the cause of action merely permits an injured party to
maintain directly against the insurer the same claim it could have pursued against the insured. It has never been suggested that
under the direct action statute the insurer’s liability somehow becomes independent of its contractual obligations.” On the topic of
direct action under the Puerto Rico Insurance Code, see, Rolando Cruz, Derecho de Seguros, 262-267 (Publicaciones JTS, 1999),
pp. 262-267.
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 13


          The Puerto Rico Supreme Court’s characterization of these sections as substantive instead

of procedural is binding on this court, and must be honored on the authority of Erie Railroad Co.

v. Tomkins, 304 U.S. 64 (1938). See, Bosco v. Firemen’s Fund Ins. Co., 171 F.Supp. 432, 433-

434 (D.P.R. 1959)(acknowledging and applying proposition).15 So viewing the action, its interplay

with Rule 411 of the Federal Rules of Evidence does not prohibit reference to the existence of

insurance during trial, at least where, as in the present case, the allegedly injured party has sued

the insurer directly. See, Wright & Graham, Federal Practice and Procedure: Evidence §5364, pp.

453-454 (examining relationship between Rule 411 and state direct-action statutes).

          The Legislature’s policy choice of creating a direct action addresses both the relevance of

insurance and its prejudicial effect, two of the concerns underlying Rule 411. At bottom, when the

Legislature creates the action it effectively determines that knowledge of insurance is relevant and

not prejudicial to the insured or its insurance carrier. See, Blanke v. Alexander, 152 F.3d 1224,

1230-1231 (10th Cir. 1998)(assessing issue); Susan A. Row, “Admissibility of Insurance Policy

Limits,” 45 La.L. Rev. 1229, 1311 (1985)(“…[T]he evidentiary problems addressed by Rule 411

regarding the admissibility of the fact of insurance are avoided by the Louisiana Direct Action

Statute…”); New Amsterdam Casualty Co. v. Harrington, 274 F.2d 323, 325-326 (5th Cir.

1960)(reference to insurance not improper in suit based on the Louisiana Direct Act Statute; under

that statute, the insurer is named as a defendant and is a party litigant in every sense of the word).16

That said, Rule 411 is still operative “to prevent arguments that would suggest to the jury that the


15In spite of the general applicability of the Federal Rules of Evidence to diversity actions, it is well recognized that Congress did
not intend the rules to preempt substantive state rules, for those rules serve substantive state policies. See, McInnis v. A.M.F., 765
F.2d 240, 245 (1st Cir. 1985)(analyzing relationship between Federal Rules of Evidence and state rules).
16 The Puerto Rico Supreme Court has cited Louisiana authorities interpreting that state’s direct action statute in construing the
Puerto Rican analogue. See, Ruiz Rodríguez v. Litton Industries, 574 F.2d 44, 46 (1st Cir. 1978)(so noting). To this end, see,
Landol v. Colón, 78 P.R.R. 572, 574 (1955); Northern Assurance Co, 92 P.R.R. at 240-246; The Travelers Insurance Co., 91 P.R.R.
at 848-850.
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 14


existence of insurance can be made the basis of an inference of negligence.” Wright & Graham,

supra, § 5364 at p. 454.

         With this background, given that the insurer has been directly sued in a case subject to

Puerto Rico law, the jury may be informed that BMA-Ponce is insured by Continental Casualty

Company.        Correspondingly, the jury would be instructed that the fact of insurance is not

admissible, hence not to be considered, to determine if plaintiffs satisfied their burden of proving

that BMA-Ponce is liable.

                                 III.      EXCLUSION OF PHOTOGRAPHS

         Defendants state that in the Joint Pretrial Conference Report, plaintiffs announced they

purport to use as evidence in the trial two (2) photos of the deceased in bed at the hospital (Docket

No. 152 at p. 1). They argue the photos should be excluded given that: (1) the defendants have

never seen them and have no information regarding who took them, when they were taken, or what

they are meant to purportedly describe; and (2) the probative value, if any, of the photos is

substantially outweighed by danger of unfair prejudice, for they would elicit compassion and

sympathy rather than illuminating the jury on the facts of the case; and plaintiffs can present

witness testimony and hospital records to adequately establish the deceased’s condition without

having to confront the jury with photographs. Id. at pp. 1-2.

         Plaintiffs do not challenge defendants’ request but claim they should be allowed to use

“visual aids” of subdural hematoma, craniotomy, and endotracheal intubati to illustrate the

decedent’s damages, arguing that visual aids are not substantive evidence and should not be treated

as exhibits (Docket No. 160 at pp. 14-15). They do not elaborate upon the distinction between
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 15


visual aids and substantive evidence.17

         Notwithstanding the asserted distinction, during the pretrial conference plaintiffs expressed

they would not be using a number of exhibits previously announced in their portion of the Pretrial

Conference Report, including proposed exhibits 51 (visual aid of subdural hematoma), 52 (visual

aid of craniotomy) and 53 (visual aid of endotracheal intubation) –see, Minutes of Proceedings:

Pretrial/Settlement Conference (Docket No. 155 at p. 3)– a decision contrary to the position they

have taken in response to defendants’ request. What is more, to date they have not described what

type of visual aids they intend to use or provided defendants with a copy of those aids for

examination and opportunity to object prior to trial.

         With that in mind, by April 5, 2019, plaintiffs shall share with defendants the visual aids

they intend to use and through what testimony those visual aids would be presented to the jury.

Defendants will inform plaintiffs of any objections and the grounds therefor by April 12, 2019.

Should objections be raised and not resolved, defendants shall present a motion in limine not later

than April 17, 2019, with a copy of the challenged visual aids. In that case, a motion in opposition

would be due on April 24, 2019.

                                                IV.       CONCLUSION

         For the reasons stated, the “Motion to Exclude Certain Testimony from Plaintiff’s Expert

Witness” (Docket No. 150) is GRANTED; the “Motion In Limine to Preclude Certain Statements



17
   Demonstrative aids are used to illustrate other admitted evidence. See, 2 McCormick on Evidence, 7th Ed (2013),
Sec. 2.14, pp. 18-19 (discussing subject). In theory, they have no independent probative value for determining the
substantive issues in the case. Id .at p. 19. Their relevance is explained by the assistance they give to the trier in
understanding other real, testimonial and documentary evidence. Id. There is some diversity of judicial opinion
concerning their precise evidentiary status. Id. at p. 20. Some jurisdictions treat them as admissible exhibits which
may be viewed by the jury during deliberations. Id. Other courts treat them differently, either admitting them for
demonstrative purposes only or refusing to admit them at all as exhibits. Id. These courts then differ on whether to
allow them into the jury rooms during deliberations. Id. at p. 21.
Sandra Cruz Vargas-Alicea, et al. v. Continental Casualty Company, et al.
Civil No. 15-1941 (PAD)
Opinion and Order
Page 16


from Plaintiffs, Plaintiffs’ Counsel, and Plaintiffs’ Witnesses” (Docket No. 151) is GRANTED IN

PART, and the “Motion In Limine to Exclude Photographs” (Docket No. 152) is DENIED

WITHOUT PREJUDICE subject to the procedure set forth above.

         SO ORDERED.

         In San Juan, Puerto Rico, this 31st day of March, 2019.

                                                                     s/Pedro A. Delgado-Hernández
                                                                     PEDRO A. DELGADO-HERNÁNDEZ
                                                                     U.S. DISTRICT JUDGE
